assert an offset when agreeing to reopen part of respondent's claim in
                 2003.
                             In 2012, after denying further requests to reopen respondent's
                 claim, Sierra Nevada Administrators (SNA) notified respondent that it
                 was asserting a full offset against respondent's net recovery from the 1998
                 settlement and thus was ceasing any benefit payment until respondent
                 demonstrated that she had exhausted her net recovery amount.
                 Respondent administratively appealed that determination, arguing that
                 the 14-year delay in asserting the offset barred SNA's subrogation lien.
                 The appeals officer disagreed, finding that laches did not bar the lien
                 because the delay was not intentional, the delay did not constitute
                 acquiescence to waiving the lien, and respondent was not prejudiced by
                 the delay. The district court, however, granted respondent's petition for
                 judicial review and reversed the appeals officer's decision, finding that
                 laches did bar the lien. Appellant Telecheck Services, Inc., respondent's
                 employer at the time of injury and to whose account respondent's benefits
                 were charged, appealed the district court's order. Having considered the
                 parties' arguments and the appendix, we now reverse.
                             An appeals officer's determination regarding the application of
                 laches is a fact-based determination to which the court gives deference.
                 See Modjeski v. Fed. Bakery of Winona, Inc., 240 N.W.2d 542, 546 (Minn.
                 1976) (explaining that laches is primarily a factual, not legal,
                 determination); see also Vredenburg v. Sedgwick CMS, 124 Nev. 553, 557,
                 188 P.3d 1084, 1087 (2008) (explaining that the appeals officer's fact-based
                 decisions will not be disturbed if they are supported by substantial
                 evidence). SNA had the statutory right to subrogate against respondent's
                 settlement proceeds, and respondent's workers' compensation benefits


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1907A    e
                    "must be reduced by the amount of damages recovered" from the third-
                    party tortfeasor. NRS 616C.215(2)(a).
                                In asserting laches, assuming for the purposes of this appeal
                    that it applies, see Thompson v. Workers' Comp. Appeal Bd.,        781 A.2d
                    1146, 1151-54 (Pa. 2001) (concluding that absent deliberate, bad faith
                    conduct by the employer, the right to subrogation is automatic and
                    absolute), respondent had the burden to demonstrate that she was
                    prejudiced by the delay. Miller v. Burk, 124 Nev. 579, 598, 188 P.3d 1112,
                    1125 (2008) (noting that the applicability of laches depends on the facts of
                    the case and explaining that the court looks at whether the delay was
                    inexcusable, whether the delay constitutes acquiescence to the condition
                    being challenged, and whether the inexcusable delay was prejudicial to
                    others); Muir v. C.R. Bard, Inc., 519 S.E.2d 583, 599 (S.C. Ct. App. 1999)
                    (noting that the person claiming laches bears the burden to show its
                    applicability). Here, the record does not contain any evidence that
                    respondent was prejudiced by the delay. Respondent's contention that she
                    would have kept receipts for her treatment in order to apply them against
                    any offset does not demonstrate prejudice because she has not shown that
                    she received any treatment related to her claim that was not covered by
                    her workers' compensation claim. Indeed, her lumbar reopening request
                    was granted and all others were denied as not meeting the statutory
                    requirements. Thus, because substantial evidence supported the appeals
                    officer's decision, there was no basis for the district court to make new
                    factual determinations and reverse the appeals officer's conclusion that
                    laches did not apply. See Vredenburg v. Sedgwick CMS, 124 Nev. 553, 557
                    & n.4, 188 P.3d 1084, 1087 & n.4 (2008) (defining substantial evidence);
                    see also NRS 233B.135(3) (setting forth the standard of review); Nellis


SUPREME COURT
       OF
    NEVADA
                                                         3
(0) 1947A sisfes,
                Motors v. State, Dep't of Motor Vehicles, 124 Nev. 1263, 1269-70,197 P.3d
                1061, 1066 (2008) (explaining that neither this court nor the district court
                will reweigh the evidence, reassess witness credibility, or substitute our
                judgment for that of the appeals officer on questions of fact). Accordingly,
                the district court erred in granting respondent's petition for judicial
                review, and we
                            ORDER the judgment of the district court REVERSED



                                                                            Cf9.4        _, J.
                                                            Parraguirre




                cc:   Hon. Jessie Elizabeth Walsh, District Judge
                      Janet Trost, Settlement Judge
                      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                      Nevada Attorney for Injured Workers/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A